Citation Nr: 1301321	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-33 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for idiopathic pulmonary fibrosis (lung disorder), to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, including honorable service in the Republic of Vietnam from October 1966 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied service connection for a lung disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a lung disorder attributable to his period of active duty, to include exposure to Agent Orange.  

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for a lung disorder.  

During service the Veteran was treated for diffuse chest pain that was unrelated to exercise, breathing, or other associated symptoms.  Physical examination revealed normal lungs, but no diagnosis was made.  At service separation, the Veteran reported frequent colds and the examiner indicated the Veteran had a history of upper respiratory infections.  

On review of the post-service treatment records, it appears that the Veteran first started complaining of chest pain in the 1980s, at which time he had a slight inspiratory wheeze.  From that time, the Veteran has been treated for lung-related complaints and has had various diagnoses, including chronic obstructive pulmonary disease (COPD) and emphysema.  Currently, the Veteran is diagnosed as having idiopathic pulmonary fibrosis.  

In a December 2012 letter from the Veteran's representative, he contends that the Veteran's in-service treatment for chest pain could be a precursor to the Veteran's currently diagnosed idiopathic pulmonary fibrosis.  The Veteran has not been afforded a VA examination in conjunction with this claim.  

Based upon the evidence briefly noted above, and the low threshold for when a VA examination is warranted, the Board finds the Veteran should be afforded a VA medical examination to determine the nature and etiology of his claimed lung disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any lung disorder present during the period of this claim. 

The claims folders and a copy of any pertinent evidence in Virtual VA that is not already in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any sleep disorder present during the period of this claim is etiologically related to active service, to include either (1) his in-service complaints of chest pain or (2) his presumed in-service exposure to Agent Orange.  

The rationale for each opinion expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for a lung disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


